600 S.E.2d 470 (2004)
STATE
v.
Terrence Rodricus ELLIOTT.
No. 184A04.
Supreme Court of North Carolina.
June 28, 2004.
William N. Farrell, Special Deputy Attorney General, Garland N. Yates, District Attorney, for State.
The following order has been entered on the motion filed on the 25th day of June 2004 by Defendant for Extension of Time for Court Reporter to Prepare Trial Transcript:
"Motion Allowed. Court reporter shall have up to and including the 17th day of August 2004 to prepare and deliver transcript to counsel. By order of the Court in conference this the 28th day of June 2004."